Citation Nr: 0800709	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-04 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 to January 
1987 and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The veteran attended a videoconference hearing before the 
undersigned at the RO in October 2007.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Degenerative joint disease of the left shoulder did not 
clearly and unmistakably pre-exist active service

2.  Degenerative joint disease of the left shoulder 
manifested to a compensable degree within one year subsequent 
to the veteran's discharge from service.

3.  Degenerative joint disease of the left hip did not 
clearly and unmistakably pre-exist active service. 

4.  Degenerative joint disease of the left hip manifested to 
a compensable degree within one year subsequent to the 
veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance into service for 
degenerative joint disease of the left shoulder is not 
rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  The criteria for service connection for degenerative 
joint disease of the left shoulder are met.  38 U.S.C.A. §§ 
1110, 1112, 1154 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  The presumption of soundness at entrance into service for 
degenerative joint disease of the left hip is not rebutted.  
38 U.S.C.A. § 1111. 

4.  The criteria for service connection for degenerative 
joint disease of the left hip are met.  38 U.S.C.A. §§ 1110, 
1112, 1154; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claims.


Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In December 2001 the veteran presented to the Providence, 
Rhode Island VA Medical Center (VAMC) with complaints of left 
hip pain.  The assessment was possible degenerative joint 
disease of the left hip.

At his physical for exit from service in April 2004, the 
veteran presented with a 14 month intermittent history of 
left shoulder pain that started initially upon the veteran's 
arrival in Iraq.  

In December 2004 the veteran underwent a VA examination.  The 
examiner concluded that the veteran had a history of left 
shoulder and left hip pain of an unclear cause.  There was a 
question of osteoarthritis and early degenerative 
arthropathy. 

In April 2005 the veteran underwent another VA examination.  
The veteran reported that in service he had problems with his 
left shoulder and left hip as a result of carrying heavy 
packs and rifles.  The examiner noted that X-rays of the 
veteran's left shoulder and hip in May 2004, showed that the 
veteran had some acromioclavicular joint arthritis in his 
left shoulder which was evidence of degenerative changes.  X-
rays of his left hip revealed early degenerative arthropathy 
with narrowing of the joint space of his femur and femoral 
head.  It was diagnosed as early degenerative arthropathy.  

The examiner stated that the diagnosis reflected that the 
veteran developed symptoms in his left shoulder and left hip 
which he claimed started in Iraq with the carrying of a heavy 
pack and also exposure to inclement weather.  The veteran 
reported that he did not receive any medical attention while 
in Iraq due to his short stay, as he felt that he could not 
leave his post as a military policeman.  The examiner noted 
that continuing pains in the veteran's left shoulder and left 
hip associated with his employment as a housekeeper have 
caused him to have recurrent pains in his left shoulder and 
left hip.  

The examiner concluded that the veteran's complaints may have 
well commenced during his active duty in Iraq in 2004 and had 
been continuing with his functions as a housekeeper.  The 
examiner stated that the findings of the degenerative 
arthritis in both his left shoulder and left hip were borne 
out by X-ray examination and could result in continuing 
degeneration of his arthritis with continuing symptomatology. 

A June 2005 X-ray of the left shoulder at the VAMC revealed a 
normal left shoulder.  X-rays of the left hip revealed 
degenerative joint disease.

At his October 2007 hearing, the veteran indicated that he 
injured his left shoulder prior to service but was having no 
shoulder problems when he entered service.  He also testified 
that prior to service his left hip did not bother him much as 
he got a clean bill of health.

I.  Entitlement to service connection for a left shoulder 
disability.

Analysis

Because degenerative joint disease of the left shoulder was 
not noted on the examination for entrance into service, the 
presumption of soundness is applicable.  38 U.S.C.A. § 1111.

While the veteran indicated a pre-service shoulder injury, he 
denied that there were any shoulder symptoms prior to the 
second period of service, and there is no evidence of 
degenerative joint disease of the left shoulder prior to 
service.  

There is conflicting evidence as to whether there is current 
degenerative joint disease of the left shoulder.  The April 
2005 VA examiner interpreted X-rays taken within one year of 
service as showing the disease, while another set of X-rays 
have been interpreted as showing no disease.  The Board sees 
no basis for favoring one opinion over another and concludes 
that the evidence is in equipoise on this question.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran has current degenerative joint 
disease.

That disease was shown within one year of service.  The VA 
examiner found a normal range of motion, but also noted 
unspecified "DeLuca" factors.  In DeLuca the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

The complaints of pain, the report of "DeLuca" factors and 
the X-ray evidence, weigh the evidence in favor of a finding 
that degenerative arthritis of the left shoulder was first 
demonstrated within one year of service.  

Resolving reasonable doubt in the veteran's favor, service 
connection for degenerative joint disease of the left 
shoulder is granted. 38 U.S.C.A. § 5107(b). 


II.  Entitlement to service connection for degenerative joint 
disease of the left hip.

Analysis

Because degenerative joint disease of the left hip was not 
noted on the examination for entrance into service, the 
presumption of soundness is applicable.  38 U.S.C.A. § 1111.

There is evidence that the veteran's degenerative joint 
disease of the left hip pre-existed service.  The December 
2001 treatment note from the VAMC gave an assessment of 
possible degenerative joint disease of the left hip. 

The VAMC treatment notes assessment falls short of providing 
clear and unmistakable evidence that degenerative joint 
disease pre-existed service.  There is no indication that 
degenerative arthritis was shown on X-ray examination, and 
the disease was only suspected prior to service.  Moerover, 
the veteran testified that his symptoms increased during 
service.  Hence, the evidence is not clear and unmistakable 
that degenerative joint disease pre-existed service and that 
it was not aggravated in service.

In VAOPGCPREC 14-98, VA's General Counsel held that 
presumptive service connection was not available under 
38 U.S.C.A. § 1112, for a pre-existing disease first shown to 
a compensable degree within the presumptive period after 
service.  The United States Court of Appeals for the Federal 
Circuit, however, invalidated that holding.  Splane v. West, 
216 F.3d 1058, 1067 (Fed. Cir. 2000).  In light of Splane, 
38 U.S.C.A. § 1112 must be read as providing presumptive 
service connection when a pre-existing chronic disease is 
first shown to a compensable degree within one year of 
service.

The first X-ray evidence of arthritis of the left hip was in 
May 2004, which is within one year of the veteran's 
separation from active military service.  The X-ray evidence, 
together with reports of "DeLuca" factors and the 
complaints of paine weighs the evidence in favor of a finding 
that the arthritis was initially shown to a compensable 
degree within one year of service.

Additionally, the April 2005 VA examiner concluded that the 
veteran's left hip condition may have well commenced during 
his active duty in Iraq in 2004.  The evidence, thus, is to 
the effect that current left hip disability is related to a 
disease or injury in service.

Resolving reasonable doubt in the veteran's favor, service 
connection for degenerative joint disease of the left hip is 
granted.  38 U.S.C.A. § 5107(b). 







							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a left shoulder 
disability,degenerative joint disease, is granted.

Entitlement to service connection for degenerative joint 
disease of the left hip is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


